                                               United States Bankruptcy Court
                                                 Northern District of Iowa
In re:                                                                                                     Case No. 20-00658-TJC
Veronica Novak                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0862-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jul 20, 2020
                                      Form ID: pdf902                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 22, 2020.
db             +Veronica Novak,   203 2nd St NW,   Waukon, IA 52172-1616

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 22, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 20, 2020 at the address(es) listed below:
              Patrick B. Dillon    on behalf of Debtor Veronica Novak patdillon@dillonlawpc.com,
               deb@dillonlawpc.com
              Sheryl Schnittjer     delhisls926@gmail.com, sschnittjer@ecf.axosfs.com
              Stephen Larson    on behalf of Trustee Sheryl Schnittjer slarson@spmblaw.com
              United States Trustee    USTPRegion12.CR.ECF@usdoj.gov
                                                                                            TOTAL: 4
IA-21
                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA

IN RE:                                                   )   CHAPTER 7
                                                         )   CASE NO. 20-00658
VERONICA NOVAK                                           )
                                                         )   APPLICATION FOR APPROVAL OF
                                                         )   EMPLOYMENT OF ATTORNEY OR
                                                         )   ACCOUNTANT: RECOMMENDATION
             Debtor(s).                                  )   AND ORDER


         1. Applicant is the Trustee in this case.

         2. Applicant believes that the employment of an Attorney is necessary to assist the Trustee

             with the recovery of a preference payment to an insider.

         3. Stephen Larson and the firm of Simmons Perrine Moyer & Bergman, PLC is qualified by

             reason of practice and experience to render such representation or assistance.

             The fees for services rendered by Stephen Larson, and the firm of Simmons Perrine

             Moyer & Bergman, PLC in the performance of duties on behalf of the estate will $185

             per hour plus out of pocket expenses.

         5. The applicant has disclosed to the undersigned that they have the following connections

         with the debtor(s), creditors, or any other parties-in-interest:

         None except Applicant’s firm in other unrelated matters has been adverse to and/or
         represented Gundersen Health System, Veterans Memorial Hospital, and Discover, who
         are creditors and parties in interest in this case, but are not the primary targets of the
         Trustee’s pursuit. Applicant therefore believes Stephen Larson and the firm of Simmons
         Perrine Moyer & Bergman, PLC are qualified.




                                                   (1)
       WHEREFORE, applicant prays that the Court approve the employment of Stephen Larson,

and the firm of Simmons Perrine Moyer & Bergman, PLC for the purposes described herein, subject

to the approval of any compensation and expenses by the court in accordance with 11 U.S.C.

§328(a).


       Dated:       07/15/2020                              /s/ Sheryl L. Schnittjer
                                                      SHERYL L. SCHNITTJER
                                                      CHAPTER 7 TRUSTEE
                                                      24695 207th Ave.
                                                      Delhi, IA 52223




                                 RULE 2014(a) VERIFICATION

       We, Stephen Larson and the firm of Simmons Perrine Moyer & Bergman, PLC, named in

the foregoing Report, declare under penalty of perjury that the foregoing is true and correct

according to the best of my knowledge and belief.


       Dated:_7/17/2020__               _____           /s/ Stephen Larson ______________
                                                      STEPHEN LARSON
                                                      SIMMONS PERRINE,MOYER &
                                                      BERGMAN, P.L.C.
                                                      115 Third St. SE, Ste. 1200
                                                      Cedar Rapids, IA 52401




                RECOMMENDATION OF THE UNITED STATES TRUSTEE

       Based on the Application made by the trustee, I recommend that the professional

employment applied for by the trustee be approved for the purpose indicated in the application.

               
       Dated:_______________________                  United States Trustee, Region 12

                                                           V-DQHW*5HDVRQHU
                                                      By:________________________________
                                                         ID #76543

                                                (2)
